Citation Nr: 1444584	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-02 744	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left 2nd toe disability.  

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a dental disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The record reflects that the Travel Board hearing the Veteran requested was scheduled in August 2014.  Although the Veteran failed to appear for the hearing, the notice of the hearing appears to have been sent to an outdated mailing address.  The Veteran's most recent mailing address as reflected in an August 2014 VA treatment record is a P.O. Box in Bremond, Texas.  Given the likelihood that the Veteran did not receive sufficient notice of the scheduled hearing, and because these types of hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with the docket number of this appeal.  Notice of the hearing should be mailed to the Veteran's most recent mailing address.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

